DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed November 16th, 2021 has been entered. Claim 2 has been canceled. Claims 1 and 3-5 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed August 17th, 2021. Said action indicated that claims 2-4 contained allowable subject matter. Claim 1 has been amended to incorporate the subject matter of claim 2.
The indicated allowability of subject matter now found in amended claim 1 is withdrawn in view of the newly discovered reference to Dempsey et al. (US 4491043), hereinafter Dempsey.  Rejections based on the newly cited references follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 6050165), in view of Dempsey.
claim 1, Hall teaches a ratchet wrench (10), comprising: 
a head (14), one side of the head being recessed with a driving chamber (cavity 16), another side of the head, opposite to the driving chamber, being formed with a first shaft hole communicating with the driving chamber (hole 20 in opposite side, see Hall fig. 3); 
a cover plate covering the driving chamber (46), the cover plate having a second shaft hole corresponding to the first shaft hole (central aperture 58), the second shaft hole communicating with the driving chamber (see Hall fig. 3); 
a ratchet wheel rotatably accommodated in the driving chamber (geared socket 22), the ratchet wheel having an annular toothed portion (geared socket 22 has teeth, see Hall fig. 4), a first shaft portion and a second shaft portion provided on two sides of the annular toothed portion (collars 60 and 24, see Hall fig. 4a), the first shaft portion being rotatably inserted through the first shaft hole (see Hall col. 3 lines 60-65), the second shaft portion being rotatably inserted through the second shaft hole (see Hall col. 3 lines 1-8); and, 
a bearing ring disposed between the ratchet wheel and the cover plate (62, see Hall figs. 2-3), wherein the bearing ring has a central hole corresponding in size to a diameter of the second shaft portion for the second shaft portion to be inserted therethrough so that the bearing ring is sleeved onto the second shaft portion of the ratchet wheel, and an outer periphery of the bearing ring abuts against an inner wall surface of the driving chamber (see Hall figs. 2-3 and col. 3 line 66 - col. 4 line 6).
Hall does not teach that the second shaft portion has a large-diameter section axially extending from the annular toothed portion and a small-diameter section axially extending from the large-diameter section, the large-diameter section is inserted in the central hole of the bearing ring, and the small-diameter section is inserted in the second shaft hole.
However, Dempsey teaches a ratchet wrench (10') having a ratchet wheel (friction wheel assembly 16, see Dempsey fig. 9) in a cavity with a first shaft (58') and second shaft portion (54') and 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to combine the teachings of Dempsey with the device of Hall, as doing so represents the simple substitution of one known element (the shaft and wheel assembly of Dempsey) for another (the socket of Hall), to obtain predictable results.
	
Regarding claim 3, Hall in view of Dempsey teaches the ratchet wrench as claimed in claim 1, but does not teach that the ratchet wheel further includes sealing structures arranged between the first shaft portion and the annular toothed portion, between the large-diameter section and the annular toothed portion and between the large-diameter section and the small-diameter section, respectively.
However, the use of sealing structures arranged between the various components of a ratchet wrench is generally known in the art. See Hsien (US 6981435) fig. 1 and col. 1 lines 10-16; Hare (US 3019682) fig. 1 and col. 1 lines 55-72; and Anderson et al. (US 9815179) col. 4 lines 55-64. Supplying sealing structures between the first shaft portion and the annular toothed portion, between the large-diameter section and the annular toothed portion and between the large-diameter section and the small-diameter section, respectively, would have been obvious to a person having ordinary skill in the art as the application of a known technique to a known device ready for improvement to yield predictable results.

claim 4, Hall in view of Dempsey teaches the ratchet wrench as claimed in claim 3, but does not teach that each of the sealing structures is composed of an annular groove and a sealing ring arranged in the annular groove.
However, Hare teaches a sealing structure for use on a ratchet wrench wherein the structure is composed of an annular groove and a sealing ring arranged in the annular groove (ring 20 is arranged in groove 17, see Hare fig. 1). It would have been obvious to a person having ordinary skill in the art to do so as it represents the combination of prior art elements according to known methods to yield predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Dempsey as applied to claim 1 above, and further in view of Lown et al. (US PGPUB 2008/0271573), hereinafter Lown.
Regarding claim 5, Hall in view of Dempsey teaches the ratchet wrench as claimed in claim 1, but does not teach that the bearing ring is a self-lubricating bearing.
However, Lown teaches the use of bearing rings made from a self-lubricating material (bushings 19 and 14, see Lown fig. 2 and Lown paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art to implement the teachings of Lown into the combination of Hall in view of Dempsey, as doing so represents the simple substitution of one known element (a self-lubricating bearing ring) for another (a ball-bearing bearing ring) to obtain predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         



/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723